 

 

 

Case: 2:20-cv-06491-EAS-EPD Doc i 2 Filed: 10/20/20 Page: 1 of 17 PAGEID . #: 3
: aaighh EGENWe A

 

\

 

hy

é

OOF Hr

 

 

 

SOUTHERN DISTRICT OF NEW YORK

Panald £ |

 

Write the full name of each plaintiff.

-against-

fia bel and Malek attys, at Lets |

OS clair Broadea st Gceup Tre. —
NEE News and aff aah |
ViacamCbs aid

Write the full name of each defendaitt,, if you néed’ more
space, please write “see attached” in the space above.and
attach an additional sheet of paper with the full list of
names, The names listed above must be identical to those
contained in Section Il.

  

CV

Coty ca

(Include case number if one has been

assigned)

COMPLAINT

Do yon
Yes

mt a jury trial?

1 No

 

NOTICE

The public can access electronic court files, For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
i Jast-f ur digits of a financial account number,

an individual's birth; a minor’ 3 Anti Is;
See Federal Rule of Civil Procedu

  
 

 

 

 

Rev. 1/9/17

AP

UNITED! STATES DISTRICT COURT gC) SE OFFIC:

|

j

 

 
 

 

Case: 2:20-cv-06491-EAS-EPD Doc #: 2 Filed: 10/20/20 Page: 2 of 17 PAGEID #: 4

  

I. BASIS FOR JURISDICTION,

Federal courts are courts of limited jurisdiction (limited power}. Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
DW tederal Question
LC] Diversity of Citizenship

A. If you checked Federal Question

      

Which of your federal constitution ‘orfederal $I tutory rights have been violated?

first Second - fuer teri th, fily 9 Th © Cth amendateat
; 2 Vere L ther sues. the palitical

parties come hots bras got me. involved ait the_sey-

Aaration_ot Churehi aid State because ot my tanly

blood Line Vlarhin Ffhoimas B64,

If you checked Diversity of Citizenship

 

     

 

1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff , , is a citizen of the State of
(Plaintiff's name)

 

 

(State in which the person resides and intends to, remain.)

   

    
 

or, if not lawfully admitted! Fr peiig

‘edidehcé in the United States, a citizen or
subject of the foreign state: of” Be

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2

 
 

Case: 2:20-cv-06491-EAS-EPD Doc #: 2 Filed: 10/20/20 Page: 3 of 17 PAGEID #: 5

   

If the defendant is an individyal: °°

The defendant, Be , isa citizen of the State of
(Defendant's name)

 

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation:

The Helene N { 5 Ce BS WS yx wv ire , is incorporated under the laws of
the State of tg seek A ad OW

 

and has its principal place of, business i in the State.of

   

 

  

or is incorporated underth ‘Law af, jorplel state) se
ao eekly “lait wa . , 7

and has its principal place of business i in: Be : ,

 
 

 

If more than one defendant is 5 iamed:in the complaint, attach additional pages providing
information for each additional defendant.

I]. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Ronald DD Bibh

First Name Middle tnitial Last Name

(2.79 woodbroo Kk. lane

Street Address on

   
 

434223

a7 de t : eat
County, City wee tae ad Zip Code

(ly BIT gE L

 

  
     

 

Telephone Number vies “Email Address (if available)

Page 3

 

 

 
 

 

Case: 2:20-cv-06491-EAS-EPD Doc #: 2 Filed: 10/20/20 Page: 4 of 17 PAGEID #: 6

B. Defendant Information |

 

 

To the best of your ability,. provide addresses Where each defendant may be served. If the
correct information is not “prov ach, oath , prevent service of the complaint on the
defendant, Make sure e that the defendants listed below are the same as those listed in the

   

 

      

 

 

 

 

 

 

Defendant 1: f lg i
First Name Last Name
Attorneys At Lay
Current Job Title {or other identifying information)
JA LD OS, Hy ah St
Current Work Addrest4or other address where defendant may be served)
i ’ . C La ge O 6.
County, City State ip Code
Defendant 2: § Aclay rn ro OCaSt QOrove. Je NC !
First Name LastName ~ j
boat kein,” s
County, City. "so 8 4 State Zip Code
Defendant 3: N. Bs C News
First Name Last Name

   
  

  

No

Current Job Title (or other identifying information)

DD Koc kefé [her ela Z0)_ New/ ¥O CLS,
Current Work Address (or other addrdss where defendant may be served)

Edeut knee New Vor ly IN V fOtlD

County, City State Zip Code

 

Page 4

 
Cate 720-0 CORT a Be pr y20 Papp 7 PAGEID #: 7 @

October [/, AOLL honala D. GSL

ALTA T. through The F., gp, LL, , with the
Weatal Healt, Board is ct SiG the law
entoree ment rncludiig The Columbus, Obte
Police Dept. , tue Stat Hus ¥ hat ret, Franklin
Tes Police De pi- L53952 and other law
enforcement acenciessn Chig fe ao peck
ftake them to NetHecess,

| people uo an | 7 |
The people on the mental healt, Compulers
cick IGIGHE ot them ape &Cle sse af tA/ i th
what they call the iMunrivited ce mputer
block uthieh is ke atr 1 be, le, The people.
OQ that's on These gystems “as get their
6 Aandiurt Fug and Li ore Comp~ttfer SYS Fem s
| on SAY 50 Callzo permare recora,
& Anal all of them 15 con nected te M0 ngs
NS that went on in the Southend ot Columbus
| Ohio when ZH lved at FPS trahee Dr S,
SO 43 20 7. There wag the U. 7 Pilepary
lived next Boor at TAl, Mor mart (3 45 Sr.
and Norman Bigs s Sr, all tied (nH LH, a
The Wartal Health and the Hamilton TLD,
PT. A, rom 19 TMm-199+4, LS. Air Force_.
Tid LG Ii Congressman Stiverg ahout a vee K
ago He told me need fax whal TL have to iny
Congressman otf my district To Congressman
Joyce Beatty Tt has been poli tan® corcugtion
anal TL Ao belave that SOME ot Ho em i500 ~
ten spiraters 1A ideatifjaation th eff |
Financially and pelitcally — ° - | .

 
Case: 2:20-cv-06491-EAS-EPD Doc #: 2 Filed: 10/20/20 Page: 6 of 17 PAGEID #: 8

Defendant 4: Vined Wr C. EB. S. tI. N.C.

First Name Last Name

Te |

  

 

Current’ oe aides (ot othet ‘address where defendant may be served}

Tudou feaowe ‘Netw Ver k_ ALY. (O03le
County, City - ot ' State Zip Code

Il. STATEMENT OF CLAIM

Place(s) of occurrence: Th ce Sto fe of O. H LO. Coujumbus.

Date(s) of occurrence: / 9 G d Jo The ¢ feEjen tr 2.0 LO

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed,

To Vor honors. + ah woulal i ke ty start ox?
wt th, TL Aare. Bee LH 6 fer ¢hip and/or
tracking device a ed. tulle the tru fh about
every thing that Liam tee (lr lag Vo cs that has
went on my wholg life and more I've nevel
Used needles or daas and have heard ton—
versations at olocbors otvrees about experimen tas
a ruas That has been put In mé. LIC MH TV
WEIN FV WONS, CBS and WITE are tied
pte Canpiter ahips apa Tr ackivg devices thet
They hate (f2 Wie for instance and cncielent

    

 
   

Forel Stati or CaGOn where bee ang a girk Erom
the ei hbarhoad.ilea. fa bhss at 3/C £ Gatos

Page 5

 

 
casp-agacv-o6loO-Eas Gi btpoe abel 101281268 pase of 17 PAGEID #: 9 é

 

 

 

f
} To Melek a Malek MHeraey ¢ at Ie \
[Qad 5S. High st Colum bus, Oli Y FRC,

Lid 444-794) $an 614-444-653 *
t Hetteution - een Wa lek. IT heave ca [leo
) geveral Fines, You Lrave fof respendek |
ry 4 Mouths arm Corncte fPICe CR le fer }
About e?FT CASE. wth (rogres.sive
) Pvisucavce ThereRywe Lam Firing }
You Len Malek + filalek + Malate ar }
Shs CASE oer any other CRSE

4

(
Mr. Wale k ret SYS bo send me or give me
my ariginal docu mests and Zara rops- -
world 5a tliat fre wrote things on thew
that he shouldnt Gave thatthezs iato all
Fh is stett : |

[0-1-0

Thank Von Enald LEGG (Tae Srechiel
[d 17 got & leod bya k lane |
Columbus Chie 45 I2 3
G14 ~ FL) 44]

fh &:

AE 4O~ HERO

 

 
 

“er “COURSE “pe pe ps0 NK: v7 PAGEID #: 10 | 6

lo-p-30 OO

- 2-MeMalek yz ~ <2

a (ir aoe aj2 Twins LY baad ona a lok. —

was Turning Lekt of f parsons (eveancl bit mea.

p= had Con suited Mr Malek sooth (Yalelewn Fo.

a Walk bttor ne SE Ht t+ lard, Ten Walek said pe

— wowldl take the Case. $Me bad sae $iga Sore ca
pa pecs. tatec haat looked gt th e_peperand |

they was nélretener agreements, (le Knew .......

tm y. fecal They boda Case rac Mary mom ig the Cee

a (as. Tok. sent hing aboul 30 papers, Aad JO ae (-— os

! sent & beut 3 O decumeds To Pregcessive Las. oo.
.neluding fegal_eensus documents. Malek abd co

Maing ontay dads ac Td he Zsa) od
WD bimentus of physic cel Therapy. LZ have imeticnl. :
—-.recacds to show physical dlawa ,e tothe pect,. cence we =

a, clone. Te: my spine and neck andl. left bp. Malek. .

\ toatl aor send my papers,and 2acdeeps. Tt Caf

 

 

 

 

 

| £2 of of O_O.

 

 

 

2 fuel Lata ears at Tinin Valley fehayorial ca til -
_ LA@0G (ect Fhroad St_43a33 on 25/05,

__ —__|Pregpe ssive Cn sic ance Sunt me tof hlerpris Co. l
; A

 

lKent acarn The ins, Co alan Teak nay Cat per. ss
—._} lo dasys tuth o wt a ttle, LE rk. (Oe. be ch Ue 8 Cas ve pee ee |
fer cA best XL AALS. « ‘a eas left ML ee wuth Cac E CH Le l a :
CQ [~ Her od. lays, ana ther EE nter prise. Kent acac a

_ lgeut me_abill Sar Asano fer a damage CO, | oe

} Land A days tedtal fee on The same Diht _ oe .
I have pictures of beth cars, They get mad (

— Nheeause “EF dictpas Le LO.0b adas HASTEN
t ; Mow & 419 th GAL lot a Cat oF + +t he fot uualisured:_ ot

7
—— Your honors tay Whole lite hasbeen completely . . |

 

 

 

 

|
|
|
|
|
|

 

 

fp brs sically andar ental y; .

 

 
 

 

-casp/tteo Mladeh cis-ted boyiea Fitadr40ecsaneRagel 0647. PAGEID #: 11 e

fue~ek that rif send these Aotument of @ o
coury poppers NY.

C JO-Ih-F0 |
Cy the lete 1976's Twas + wmped by lac, oe!
put (n.a hal of body ¢asde Fora borft_B user ks. coe
= he a to sleep Standing tap = the poened 2 I. Ln ee
ra the (456 fs was inabady cast forabhaut F.. bee
weeks. They b.nicd L had inter nal bleeding anh _ -
WG S & liarcall y¥. Aeaay- round Roo Zz 4ak a wa
der bite. had a to Mj eysisicin, Worth = ™ !

 
  

 
   
 

 

 

 

 

    

 

 

 

 

 

 

 

fol Abels (Ale Or Ad, VG Ctaq a
luni lett arm _2 —F OT woulda Ch ewe che iT... i ' |
So the next mornine they took me fo a hana), fs _
éNeialep fo eit (~toyen on top Ot my hand

 

ANG dratnead st, Thy. 2 hand SsyoceAli gl Sard iti t. a!

| ehot ay fo the cerlice et | Took 4 fact OT. Sg...
CH al aeking 2 The j#51 le of The aud) —

took Gar Ro Yackinegy Bu. (A ress (na toe.

fer that |

 

  

 

 

 

: fg You Cab SEC DA diclment one North. oo

Town Lamily prac Tile e Dr: Lin GAOIN NE AA. ce en
i oF = ra J

: a Was bh er pati eM or 3 or cf Wea ES gnc cee

(~ She Knecs who LF wag. Uys js all tied into oe

the (ngsucande naa and ideutiSicafior thelt .

 

 

 

 
 

| 2:20-cv-Q6491-EAS-£P
Case! 42S 99H EBS

2 Filed: 10/20/20 Page: 10 of

®
g

IO I D- BO 6

court papers NL oce

 

 

  

|
i]

(Ihen Twas lit by a Van in S477, Some
| iT Po lledo Voie both ot HOD ANY. {2as, (here UlGs.

 

f
Aes Lene
a

 

tir e mark across my left Kree cap, bad a tire | f..
fA ack across iayt elt knee 2a. fbucdl atic 2

 

 

 

mark acress par right I betiwecaay Knee _

—

CAD G4 Amy ankle LP y eft stop growing on

 

CA! & § Ait cH a. ALL bet» re fE4 f oth baircthdas fo . |

Hug, lo, LOSS. iy lett hot i 5 wointed jeLt, aah §

 

 

My C16 bt.leg goes To the Calf So when Lialk
ft . ; A
MM) lett Aig 1S a bout A a Py

Aud they 5aih nay a

 

Lozhal ke

jAtlesst when Tues aheby, when ay moter —
a aiad Cath, ey_l iveal fl n Bont Pleaseut UW) Vo cee

le fH (2 4 toc lol nat a roit YT yarorce.. Ftrnd $o.men. a
Froid? ended yo in rrolrate <a eurct in E rank! Monee
Cauaty. Columbus, Ohio on oc beloce (VIZ
ldhich invalwed wth at least thy baak. a
Crty Aa tional Ban k_and_Eranklia Federal... oo
| avi. sand loan Hss5oacie Lon lt totaled ee
5, 000° 60 Lom bath ot the im, IVA BY Le 3 bank st
You r Ay ORCS thes/ L a ve been de LA a this. La

aan ‘

ine on_nae and my Family T kaow ot

eprte oe

 

 

 

 

 

President JEk S130 their politica on
Campasin Cun held mec 4 1S A VFAS 2 feindh coe

Somehuu they Knew ahou t the t i

 

ivoul a GaN / That is_ourc So called permanent__A...
_— it was_Icetty spe jaly AAVEZ beeq

Called a Keanedy NM lower sacalled in the 2

(PO frftical tuocld a Ltlank blank alu r ft 3 TA EM

 

 

toe . - i ’
Somethin. todo with msurance £raud and eee

Aauve. heen biting on ourpane. il believe Tha 5.

 

 

 

record, It
- q
/
aH

oo a avytime” soemeth.a g happens tots medically,

 

—_ _ ‘i ~

~

 
 

. “case! l= Be ens: Re] paar of 17 PAGEID #: 13
| cove eo
[0 ~12-HAd e

Lt heasoll been a part at identi ficaliou anc _

oa Surance - rraud_tainy Camily pamela st .

——

gs beengoin on tonyears LI taxed legal! oe
TS Aotuments! let bn: Mr, Malek Know FT teok |
a Care..oF (t myse ander a 1-255 tor AMOCO. LL 7 |
Vs, ere. is more tothe story then meets the EYE... 2

oS B&B ia ogre ssite Tas ousis The. sa orty of Ln Syn a
A Comipances Ey, (47K The 6 took tay ticense tor tt oo.
T_2OVa_ Years tor Vothime. Et has all been.
2 pac T ot. The Le tar rc 4 eting of Dundivauale thea. . cee
Vi was about Zs. AL peal v0. | hand dotewoaalh |
| | fepsi-bettle that_hroke an ltt weit Straight
| Through may left wrist TL wes aheat & la "wide oe
oe and ahout $ “ft ong.3 Bingers are Mtb ATE
ff have ~kendents aral_ligaments damas ed, The...

  

 

 

 

 

 

 

 

 

 

pa lett side of my_ paw Washeoken Myehest vueeenes
p late bone _tsas_ Ire kein UY rrbhs had been larak £4... |

 

 

TS a Your honors Ti cant Ct everthing ia these a ,
Sp Papers Lat has been clone to ime Siace XL. Bo
_ Lua 5b ley. Fac, leh Lia _anihcideut at Gr alt A oe.
H ospitalin AOLB, US en Ll was in There leith. — {
(

4 Getty Graves my 2x girlfriend whiok WAS OM.

42 Vask bank K obhery Case LA Columbus, Obes. co
) (Ke were beth in there having our hearts thecked. a

Cut anol. Th cbf Les 22 Staltia me and her _

 

 

 
 
   

    
  

 

 

lou Vout. Lrc0o0$___ po

   

5L,06 Money order

| enclosed oe. sd ena bie
ff oral. Ld et raled £ Ces i 2-74 uwoodbroal< in - k
NY Southern Disticl cols Of 43223.

Cost. | 7
POLL LELO WK Re

 

 

 

 

 
 

 

Case: 2:20-cv-06491-EAS-EPD Doc #: 2 Filed: 10/20/20 Page: 12 of 17 PAGEID #: 14

very Ove at these Leople aud places Aare heen

 

ate alrcctt wand
goutre | a patti aula, Macy ot Tle ws Ls. Or
the jutenet under Atk mind dontols They
A ie pict EW and 4M Lre@uemtics { (AV OK fiber
ars, fyélud ice vorc. es and music They have

had this Stu ff. in _ Wie Most o? ane lite, The
anly people that has the tratn smuters and fecieVEers

to Ao tes Laity {3 Tk AJews oT e ¥ sf, ot
INJURIES: 7 e stations frsteaf,

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

AL heut le weeks AGO TL hae A Stra ke on the let 4 side
of lacy Lady hé Cause ot the stress ofall this. “the
hole rele side of my body. Fe eels bike air, 4Y ly Crise |

hh, OM sf left. side T foe | b, Ke “Tm unba lauce,

TL have ACaS& bee] Aeoat at vourCour Bb thaf LT Loisentin

CA Lo R z
IV. RELIEF ts CPO

State briefly what money da mages or other'rélief you want the court to order.

—_—_—

ZL would ask Vale to look at the Deli maton and
Slander Case the Lvsal igs HOLL. ps oples Wav oly fit dl

The Sindman where he s ed CN Nw 6 Lor LA&D
ii th ayn. [te settle A fr A ywaellion, L bel ‘2c (Oxa) Yeo.

Page 6

 

 
 

 

Case: 2:20-cv-06491-EAS-EPD Doc #: 2 Filed: 10/20/20 Page: 13 of 17 PAGEID #: 15

V. PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, | certify to the best of my knowledge, information, and belief that: (1) the
complaint is net being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11. : pei

l agree to notify the Clerk's S Office i in 1 writing of any 7 changes to my mailing address. |
understand that my failure to keep ¢ a current address on file with the Clerk's Office may
result in the dismissal of my case. ... -

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

{O -]9 ~9.02.0 Rormh. B-Ball

 

 

Dated Plaintiff's Signature
Ronald D Bibb
First Name Middle Initial Last Name

(179 woodbrook Jone Apt E

Street Address

franklin Oh: QO 43993

County, City 7 ‘State Zip Code

b/4- $17- “A bth Lie

“Telephone Number .--. Email Address (if available)

 

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
C Yes o

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7

 

 

 

 
 

Case: 2:20-cv-06491-EAS-EPD Doc #: 2 Filed: 10/20/20 Page: 14 of 17 PAGEID #: 16

toed ints Harvey vestens Stalking _
| Fekbityeetgess Sete |
| We)-/7
Fax [o 64 -2agde S640 16) L -
. Ve TZ Gu ndersor fy; | KG, KHOI fedocel
8 Dste oof Court HES i dauct Ronold PDP Bb b
FB L stl blower = HO-- °
Dehror : Spec, Ag cut Sianecl $ 710 Yori eed
Av altala uJ t Jae Ji iu Fed Distt Ct
The ‘avidatt- ip elebella Vex Fed Buce cn

inves at; an ZT Al [ese jt, ZOWCVOCODS
state sf fre EBL is pavole te i flegat

te rq etn 4 aoti Vi ty Cael udinafand mplestat: 7 yn

   

on

    
 
 

 
     

+ “(3 ang sthal ng
we ViNe gal uvelly

/ Hacra SS Megt
a Sux — re ptiiaus Evtry tO Lome ¥ ee Licle
WEle4 al Spy CAMZCAS |

v IF inandcid Sa bokge

ys land ;
wlio ae r am Cau “ J ° | Detpuckion ot
: aw stice

V Dewy Setufs and mona tttempted Blehou
wit 7 Surve Hance. Mite pted. extortion
WU ret En era apeons “i oe MP7 5M eT
. LholOginal Cralronys FiWiidi~gss elecVCouc—
vee losis Oper H+ t Lottery We Suriglande_
Wou cceptitaus Hkemmped ytyurde Hamet Car pnfea<
ve. a (eto F docked tian RLU cl ALy nS

ae ONT —

 
   
  
  
   
 

] Scyppresion of

; Nid AAG 2

 
 
 

 

 

 

  

 

Pie 5 matt EOE
UR G- Fo TV fin ae
e “fwin Valley Behavioral Healthcare ; 7 =| ek ‘ \
ad 2200 West Broad Street c: ¥) fF5 ee
Columbus, OH-43223 & _a~— Fy a :
7:614-752-0333 Be “i | : oo -
_ | FiG14-644-3873 | yj tole Ly a “Ff fe
qe eS IO A () yy ls pd
ge ee rg abl 4 Fat
b — Fax ee a a Dp eT f —
KOS PE | : & phi 7 :
To Whom lt May Cancer Franklin County Probate Court anda y other legal establishment whelg Ce
requiréd thereafter; _ " iA ae
j2 | = a yale pas pm | “ih Sa
qt LT . 7 Sf [SG — je oor

To begin, ! have requested my ficensed social worker Tiffan
accompany me in my hearing.

1 Ronald Bibb would like to represent myself if if Tt has been
1/28/15. On 1/28/45, | want full motion of discovery in an

 

A along with any legal and law books and computer system the
Nd in addition, | would request paralegal assistant. “
_s s a -—
. x. ; | also believe this whole matter is tied to someon trying
—. the Adentity-theft shot. beliaus i> a0ir8: On. toe tay
<a Dating back to nistion of discvery to a= thie fror Covanit
xX Columbia us Gas, Behavioral Sciences, the n mental health

medical documents and mental health docurnents from 1
‘My attending psychiatrist \ will be a hostile witness, and { v
. During my stay’ here, staff 2 and psychiatrist are aware that
right leg is inch and a half st short thant my tet leg. 1 have prt

there is high- pitch pitch frequency sound that follows:

bi FAAS Sh FO
: o-

 
 

 

y MecCulfough, MSW, LSW to'type this fetter to 4

Hiscovered ‘that | was not released on

vin

Lennart es

He

soard,. ADAMH Board. Jalsa would like all.
B70- to the present.

btruding bones. in left side of chest and my
) os neck collar bone. | have a protruding b bumpon my right sie. above my sees and when t push on it,

  

<<

V legal docuryentation accompanied with it, aw

hat | might need t defend myself en my" case. Oe S

 
 

Y

an Sn
tee

ee : a
eal my. inkeritance . This also ge
nome - me ’

oe
= , —_ f 3 —
sich’s, Jobs and We Services, AEP,

asin with

— ‘

‘ll need all record for her mental and physical,
1 have: ‘broken, bones all parts ‘of my body; my

 

He | 2-H B

° ~ 4c mt would ike to begin. representing myselfon. 1/28/25 im mediately. str the hearing. rs — :
a CO Thank you for your time and attention | In this matter. ° . . . a
r . 1 a ornate an a . ™ “> : - a
, “ UO. ’ : A "sa 4 "ano / ae pe oe a
se Pa! . 3 Noy] ve ‘| ae
2) rh Sincerely, & . od mf G EY a | 3 #
ay oMr. Ronald Bikb,, (poe: 2/6/58 in Gallpolls, GH, Hosier Hospital x . #-
a } ‘ey “The Free Bird ya aka ‘grandson of Leondis Cosine from Westerville, oi ‘wwitio scesith “a

“in addition , jam alsa ‘elated to. the Caldwells'as well as

Con, TRS s poem

Het

a

Ay

Y

Jed a

   

the: ‘Hunts, Stovers, woods.

—s |

:
|
ot

gk

 

‘DRA SATIEH

@I/TR avd

bee . . Kee af
cn :
SBEBTEPPTIT 6Tipa T1Bz/9z/98 i

      
  
 

 
 

17 Ph@eid Jip POLO

 

$M Edo: Heed: To/2bBo page: 16 of q

 

 

Case: 2:20-cv-06491-E;

Jo

ited States Districh Court Southern Distecich of AL Y.
Ronalol Dwayne Bibb,

1279 Weoodb reak Ln, a pt. E

Columbus Chip #22392 |

 

 

 

Q fet Ley :
mb Ak
ao D
Tet nt
09 ~ ' .

os og a eCauct documents for Complaint

LAT |

c > .

canal lawsuit, ‘gS (lg 2%

: |

|

a5
10/12 (2020

 

 
 

i '

pe

 

 

 

 

Local ‘A'N ‘yzeh men
4S 17824 009
4? !422 7. UuaA UBS - weep Peed '¢ Y

 

60- és9eh LNsoeay

SO" v$ £0001.
a yraj _ 0001

: Mees ° Bere
HO ‘sng Visas. Pe

dive aise. eH

              

Case: 2:20-cv-06491-EAS-EPD Doc #:-2 Filed: 10/20/20 Page: 17 of 17 PAGEID #: 19

———— --

   

: Se 1 n “i aAsuow
| EEL Eat eee ee
; ma

; inst Tee |e Presa l = (8) saad ahs acedeaata iin _

eu rE Te — :

    

 

nem oO none
